

117 HR 2333 IH: Infant Formula Protection Act of 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2333IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Ms. Meng introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to prohibit the retail sale of infant formula if its use by date has passed.1.Short titleThis Act may be cited as the Infant Formula Protection Act of 2021.2.Expired infant formula(a)Prohibited actSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the following new subsection: (fff)The retail sale of infant formula if the use by date of such infant formula, as specified in the labeling of such formula in accordance with section 107.20 of title 21, Code of Federal Regulations (or any successor regulations), has passed. .(b)ApplicabilityThe amendment made by subsection (a) applies beginning on the date that is 6 months after the date of enactment of this Act.